In the
                          Missouri Court of Appeals
                                     Western District

                                                  
 STATE OF MISSOURI,                               
                  Respondent,                        WD82674
                                                  
 v.                                                  OPINION FILED:
                                                  
 STEVEN WAYNE COOPER,                                MARCH 3, 2020
                                                  
                   Appellant.                     
                                                  
                                                  


                  Appeal from the Circuit Court of Jackson County, Missouri
                           The Honorable Kevin D. Harrell, Judge

      Before Division One: Thomas N. Chapman, Presiding Judge, Mark D. Pfeiffer, Judge,
                                Anthony Rex Gabbert, Judge

         Steven Wayne Cooper appeals from a judgment denying his “First Amended Motion to

Dismiss Charges as Unconstitutional and Summary Judgment on the Pleadings.” He raises two

points on appeal which we dismiss.

         Cooper was charged by way of felony Information with one count of the class D felony of

failure to register as a sex offender in violation of Section 589.400 and Section 589.425, for

allegedly failing to register after having been found guilty of the class B felony of sexual abuse in

the first degree prior to March 8, 2013. On October 1, 2018, Cooper filed a “First Amended Motion

to Dismiss Charges as Unconstitutional and Summary Judgment on the Pleadings.” On December
13, 2018, the court entered Judgment denying Cooper’s motion and Cooper appeals. The charges

against Cooper remain pending before the Jackson County Circuit Court with a jury trial scheduled

for April 6, 2020.

        “An appeal in criminal cases arises only where there is a ‘final judgment.’” Wade v. State,

386 S.W.3d 201, 202 (Mo. App. 2012); See Section 547.070, RSMo 2016 and Rule 30.01.1 “In a

criminal case a ‘final judgment’ occurs [] when a sentence is entered.” Wade, 386 S.W.3d at 202.

“Additionally in a criminal case, a judgment is final when the trial court enters an order of dismissal

or discharge of the defendant prior to trial which has the effect of foreclosing any further

prosecution of the defendant on a particular charge [.]” State v. Burns, 994 S.W.2d 941, 942 (Mo.

banc 1999). Here, Cooper was allowed to withdraw a guilty plea to the charges and his case

remains pending in the circuit court. There is no judgment and sentence from which Cooper may

appeal. Rather, Cooper seeks an improper interlocutory appeal of the denial of his motion to

dismiss. State v. Liggins, 133 S.W.3d 563, 564 (Mo. App. 2004).

       Cooper argues in his reply brief that, because his motion to dismiss argued the

constitutionality of the State’s action and was also titled “summary judgment on the pleadings” it

is appealable. We disagree. The case cited by Cooper, State v. Wade, 421 S.W.3d 429 (Mo. banc

2013), is inapposite as it involved the grant of Defendant Peterson and Defendant Carey’s motions

to dismiss criminal charges on constitutionality grounds and was, therefore, final and appealable

by the State because it foreclosed further prosecution by the State. (Defendant Wade’s motion to

dismiss criminal charges was denied and his case proceeded to final judgment and sentencing.) Id.

at 431. Further, although a summary judgment motion is civil in nature and not criminal, even if



       1
           All rule references are to the Missouri Court Rules (2019) unless otherwise noted.

                                                          2
Cooper’s motion had been properly before the court as a motion for summary judgment, denial of

that motion would also be unreviewable. (“Generally, a trial court’s denial of either a motion to

dismiss or a motion for summary judgment is not a final judgment and is not reviewable.” Matter

of Care and Treatment of Lester Bradley v. State, 554 S.W.3d 440, 450 n.5 (Mo. App. 2018)

(internal quotation marks and citations omitted); “The denial of a motion for summary judgment

is not subject to appellate review, even when an appeal is taken from a final judgment[.]” Gamble

v. Browning, 277 S.W.3d 723, 729-730 (Mo. App. 2008) (internal quotation marks and citations

omitted)).

       We dismiss this appeal for lack of a final judgment.




                                                    Anthony Rex Gabbert, Judge


All concur.




                                                3